               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

COREY L. DIAMOND,                        )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )   CIVIL ACTION 20-0098-CG-MU
                                         )
HERMAN THOMAS,                           )
                                         )
       Defendant.                        )

                                     ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B) and dated March 3, 2020 is ADOPTED as the opinion of

this Court.

      DONE and ORDERED this 27th day of March, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
